Mr. Justice Waterman delivered the opinion of the Court. We have examined the record of this case, and can not affirm the judgment rendered. We do not think that the extraordinary story of the appellee is sustained by a preponderance of the evidence; on the contrary, we think the clear weight of all the evidence is so manifestly against the claim he makes that this cause must be remanded for another trial. As another trial is to be had we do not care to comment further upon the evidence. The judgment of the Superior Court is reversed and the cause remanded.